Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, IDS, and response filed Dec. 16, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-15, 17-20, 22 and 23 are currently pending.
Claims 1, 9, and 17 are amended.
	Claims 5, 6, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or Invention, there being no allowable generic or linking claim. 	
Claims 16 and 21 are cancelled.
Claim 22 and 23 are new.
	Claims 1-4, 7-15, 17-19, 22 and 23 have been considered on the merits. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), for new matter, are withdrawn due to amendment.  The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), for written description, are withdrawn due to amendment.  The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), for enablement, are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), written description, are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventors, at the time the application was filed, had possession of the claimed invention.
The instant claim is drawn to a method of imaging cells where mesenchymal stem cells (MSCs) are cultured to further differentiate the MSCs into chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells.  Thus, the claims taken together with the specification imply that by simply practicing this culturing step chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells can be differentiated from MSCs.  The claims encompass any method of differentiating MSCs into chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells as long as the steps of claim 23 are practiced with the culturing of MSCs, the recited cells can be differentiated from MSCs.  The specification only describes one method of differentiating MSCs into cells of the osteoblast and osteocyte lineage by contacting confluent MSCs with osteogenic medium containing BMP2 to produce differentiated cells (0057 and 0108 of published application).  
The specification does not disclose or suggest methods of differentiating MSCs into the recited cells of claim 23.  In sum, specification and the claims do not provide any guidance on methods of differentiating MSCs into chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells.  Additionally, the instant specification discloses a method of differentiating the MSCs to osteoblast and osteocyte 
Absent of such teachings and guidance as to the necessary or required steps for the differentiation of MSCs into chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells, the specification does not describe the claimed method so as to indicate that Applicant had possession of a broad method of culturing MSCs to produce chondrocytes, tenocytes, fibroblasts, notochordal cells and/or nucleus pulposus cells at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the… chondrocytes, tenocytes, fibroblasts, notochordal cells, and/or nucleus pulposus cells " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0093905 A1)(ref. of record) in view of Gao et al. (Biomicrofluidics, 2014) and in view of Bai et al. (Biotechnology Letters, 2013).
With respect to the first recited step of claim 1, Ingber teaches an imagining method comprising providing a microfluidic device containing mesenchymal stem cells (MSCs) (0059 and 0197).  With respect to the second recited step of claim 1 and claim 15, Ingber teaches culturing the cells in the device (0043).  In addition to mesenchymal stem cells, Ingber teaches the device including osteoblasts or osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0138 and 0140).  With respect to the third recited step of claim 1, Ingber teaches adding one or more labels to the device (0042).  With respect to the fourth recited step of claim 1, Ingber teaches detecting the label following the culturing of the cells (over a period of time) (0042, 0046-0050 and 0055).  Further with respect to the fourth recited step of claim 1, Ingber teaches the method where the detection of the label is done without fixation (0113, 0115 and 0180) and teaches the method for real-time analysis of cellular behavior (would be understood that the cells are alive and the method is non-destructive) (0057 and 0075).  
With respect to claim 7, Ingber teaches method where detecting the labeling agent by fluorescent imaging (0042 and 0057).  
With respect to claim 11, Ingber teaches the method can be used to detect differentiation (0050).  With respect to claim 12, Ingber teaches the method can be used to assay metabolism in response to a chemical or biological agent (0044).  With claim 13, Ingber teaches the method to assay the inflammatory response of the cells (0118, 0169 and 0179).  
With respect to claim 14, Ingber teaches the method where biological, chemical, and pharmacological agents are added to the device (0048-0050).  With respect to claim 15, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, and nucleus pulposus cells (0059 and 0138).  Ingber teaches the method where ROS generation is measured or detected over time (0036).  Ingber further teaches the method where there is real-time analysis of cellular behavior (0057).  Accordingly, based on the teachings of Ingber, one of ordinary skill would understand that a labeling agent could be measured at more than one time point during the culturing of the cells in the microfluidic device. 
Ingber does not teach the method where the culturing of the MSCs under constant flow of osteogenic media to differentiate the MSCs into osteoblasts and/or osteocytes as recited in the second recited step of claim 1.  However, Gao teaches a similar method of imaging cells by providing a microfluidic device comprising mesenchymal stem cells (abstract, pg. 2 para. 3-4, and Fig. 1); culturing the MSCs under constant flow of osteogenic media to differentiate the MSCs into osteoblasts (abstract, pg. 2 para. 3-4, pg. 3 para. 3 and Fig. 1); adding alkaline phosphatase, Fast Blue RR/naphthol, osteopontin and DAPI to the cells and transfecting the cells with GFP (adding one or more labeling agents) (pg. 3-4 bridging para. and Fig. 4-5); and detecting over a period of time the labeling agent (pg. 3-4 bridging para. and Fig. 3 and 4).  In 
Neither Gao nor Ingber teach the osteogenic medium containing bone morphogenetic protein-2 (BMP-2) to differentiate the MSCs into osteoblasts as recited in second recited step of claim 1.  However, Bai teaches a method of differentiation of mesenchymal stem cells into osteoblasts by treating the cells with bone morphogenetic protein-2 (BMP-2) (abstract).  Bai further teaches that BMP-2 induces osteogenic differentiation of multi-potential mesenchymal cells and osteoblasts and that BMPS are 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gai and Bai (as applied to claims 1, 7 and 11-15 above), and further in view of Lee et al. (Biomaterials, 2012) (ref. of record).
The teachings of Ingber, Gao and Bai can be found in the previous rejection above. 
Ingber does not teach the method where the microfluidic device has one or more channels for loading control samples as recited in claim 2.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels 
Ingber does not explicitly teach the method where the quantity of the detected labeling agent is compared with one or more control samples as recited in claim 9.  However, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Ingber to include comparing the samples containing the seeded cells (experimental samples) with control samples to determine the effects of any experimental conditions in the experimental samples, since 
Ingber does not teach the method where the detecting the labeling agent measures cellular mineralization as recited in claim 10.  However, Lee teaches a similar method of providing a microfluidic device containing preosteoblast cells (pg. 1001 Section 2.3), culturing the cells (pg. 1001 Section 2.3), adding one or more labels to the device (pg. 1001 Section 2.5), and detecting the label (pg. 1001 Section 2.4 and 2.5) where the labeling agent detects cellular mineralization (pg. 1002 Section 2.6).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent measures cellular mineralization for the purpose being able image the osteoblasts and osteocytes in the culture.  It would have been obvious to one of ordinary skill in the art to use a label which measures cellular mineralization when studying osteoblasts and osteocytes in culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the method of Ingber such that the labeling agent measures cellular mineralization, since methods of labeling osteoblasts and osteocytes were known to use such labeling agents as taught by Lee.  Such a modification merely involves the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 3, 4, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gai and Bai (as applied to claims 1, 7 and 11-15 above), and further in view of Frangioni (US 2009/0123383 A1) (ref. of record).
The teachings of Ingber, Gao and Bai can be found in the previous rejection above. 
Ingber does not teach the method where the labeling agent comprises bisphosphonate imaging agents as recited in claim 3, where the bisphosphonate imaging agent comprises a pamidronate backbone with a fluorescent label as recited in claim 4, or where the detecting of the labeling agent involves near infrared detection as recited in claim 8.  However, Frangioni teaches a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or near-infrared fluorescent label for detecting hydroxyapatite-positive cells (abstract and 0031-0032).  Frangioni teaches using the labeling agent for evaluating osteoblasts (0002 and 0005).  In further support, Ingber teaches method where detecting uses infrared imaging (0075).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent is a bisphosphonate imaging agent with a pamidronate backbone and a fluorescent label or a near-infrared 
Ingber does not teach the method where the labeling agent measures cellular mineralization as recited in claim 10.  However, Frangioni teaches a similar method of studying cells in culture where the cells are labeled with a labeling agent which measures cellular mineralization (0002-0005).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Ingber in such a way that the labeling agent measures cellular mineralization for the purpose being able image the osteoblasts and osteocytes in the culture.  It would have been obvious to one of ordinary skill in the art to use a label which measures cellular mineralization when studying osteoblasts and osteocytes in culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the method of Ingber such that the labeling agent measures cellular mineralization, since methods of labeling osteoblasts and osteocytes were known to use such labeling agents as taught by Frangioni.  Such a modification merely involves the substitution of one known type of 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 3, 4, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gai and Bai (as applied to claims 1, 7 and 11-15 above), and further in view of Fridley et al. (Stem Cell Research & Therapy, 2012) (ref. of record).
The teachings of Ingber, Gao and Bai can be found in the previous rejection above. 
Ingber does not teach the method where the MSCs, osteoblasts and/or osteocytes are derived from induced pluripotent stem cells (iPSCs) as recited in claim 17, or where the iPSCs are derived from a subject afflicted with a disease or condition as recited in claim 18.  However, Fridley teaches a similar method of providing a microfluidic device with cells including PSC (pg. 4 “Differentiation”).  Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  Although Fridley does not explicitly derive MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gao, Bai and Fridley (as applied to claims 1, 7, 11-15, 17, and 18 above), and further in view of Zhang et al. (Tissue Engineering Part C: Methods, 2014) (ref. of record).
The teachings of Ingber, Gao, and Fridley can be found in the previous rejection above.  
claim 19.  However, Zhang teaches a similar method of providing a microfluidic device with cells to aid in the study of cells from diseased tissue (abstract).  Zhang teaches culturing myeloma cells in a microfluidic platform for a patient specific tissue model (abstract).  Although Zhang teaches the myeloma cells are bone marrow mononuclear cells (pg. 664 para. 2), Zhang does not teach that the cells are iPSCs.  Additionally, Fridley teaches induced PSCs for differentiation into other cell types (pg. 1 para. 1 pg. 6 Col. 1 para. 3).  As stated previously, although Fridley does not explicitly derive MSCs, osteoblasts and/or osteocytes from the iPSCs, one of ordinary skill in the art would reasonable expect that these cells types could be derived from iPSCs, since Fridley teaches the differentiation of pluripotent cells into those of osteogenic lineage and that iPSCs are capable of differentiate into cells from all three germ lineages (pg. 1 para. 1 and pg. 5 Col. 1 para. 2).  In addition, Fridley teaches the source of iPSCs can be autologous and used as in vitro models of diseases (pg. 6 Col. 1 para. 3).  Accordingly, the prior art references teach that it is known that iPSCs can be differentiated into mesenchymal stem cells, osteoblasts and osteocytes and can come from a patient with a disease or condition and can be cultured in microfluidic devices and cells from patients with skeletal diseases can be cultured in microfluidic devices.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the cells taught by Ingber for cells which have been derived from iPSCs and which can be from diseased patients with skeletal diseases taught by the combined teachings of Fridley and Zhang, because the cell types were known 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gai and Bai (as applied to claims 1, 7 and 11-15 above), and further in view of Sun et al. (Molecular Medicine Reports, 2015).
The teachings of Ingber, Gao and Bai can be found in the previous rejection above. 
None of Ingber, Gai or Bai teach the method where the MSCs are prepared by using an MSC line overexpressing BMP-2 such that the MSCs overexpress BMP-2 as recited in claim 22.  However, Sun teaches a method of differentiating MSCs into osteoblasts by over-expressing BMP-2 in MSCs (abstract and pg. 4230 Col. 2 para. 1-3).  Sun teaches over-expressing BMP-2 in MSCs facilitated the osteogenetic differentiation of the MSCs and provided a cell resource for tissue engineering (abstract).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Ingber, Gai and Bao to include an MSC line overexpressing BMP-2 for the benefits of having effective osteogenetic differentiation and a cell line 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ingber in view of Gai and Bai (as applied to claims 1, 7 and 11-15 above), and further in view of Torihashi et al. (US 2011/0111499 A1).
The teachings of Ingber, Gao and Bai can be found in the previous rejection above. 
With respect to claim 23, Ingber teaches the method where the cells are further cultured in the microfluidic device (0043 and 0046-0047) and teaches the cells can include mesenchymal stem cells, osteoblasts, osteocytes, chondrocytes, fibroblasts, claim 23.  However, Torihashi teaches mesenchymal stem cells have the ability to differentiate into various mesenchymal cells such as adipocytes, chondrocytes, osteocytes, myoblasts, fibroblasts and tenoctyes (0016) and can be obtain be inducing differentiation under conditions for the particular target cell (0018).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Ingber and Gai to include the steps of culturing the MSCs to further differentiate the MSCs into chondrocytes, tenocytes, fibroblasts notochordal cells, and nucleus pulposus cells for the benefit of studying the differentiation of these cell types in the system of Ingber.  Additionally, it would be obvious to one of ordinary skill to modify the method to include the differentiation of the MSCS into other cell types that MSCs are known to differentiate into and can be induced to differentiate into as supported by Torihashi.  Furthermore, one of ordinary skill in the art would have had a 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Dec. 16, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. 103, Applicant argues that Ingber does not teach the method where the culturing of the MSCs under constant flow of media to differentiate the cells into osteoblasts and/or osteocytes (Remarks pg. 12-13 bridging para.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Gai is being relied upon for differentiation of the MSCs into osteoblasts and/or osteoblasts in a microfluidic device under constant flow of an osteogenic medium (abstract, pg. 2 para. 3-4, and Fig.1) and Ingber is being relied upon for the steps of providing a microfluidic device, culturing the cells in the 
Applicant argues that Ingber teaches co-culturing various stem cells by using different culture media in chambers which allows for different differentiations cues to reach the stem cells layers to differentiate the cells into different cell types, suggests that a microchannel device containing BMPs may be implanted subcutaneously for MScs to grow into the channels, and that the MSCs are selected from a group; and does not teach actually differentiating MSCs into osteoblasts and/or osteocytes under constant flow of an osteogenic medium containing BMP-2 (Remarks pg. 13 para. 2-3).  However, this argument was not found to be persuasive, for similar reasons as stated previously.  Specifically, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Gai is being relied upon for differentiation of the MSCs into osteoblasts and/or osteoblasts in a microfluidic device under constant flow of an osteogenic medium (abstract, pg. 2 para. 3-4, and Fig.1) and Ingber is being relied upon for the steps of providing a microfluidic device, culturing the cells in the device, adding labels to the device, and detecting the label without fixing (0042-0043, 
Applicant argues that Ingber does not teach or suggest adding one or more labeling agents to the microfluidic devices, since the natural labelling cells, viruses, particles or proteins disclosed in Ingber is not the same as the claimed adding one or more labeling agents to the microfluidic devices (Remarks pg. 13-14 bridging para.).  However, this argument was not found to be persuasive, since Ingber clearly teaches adding one or more labeling agents to the microfluidic device and detecting over period of time the agent in the cells without fixing (0042, 0046-0050 and 0055).  Furthermore, it is unclear how the labelling of cells taught in Ingber by adding labels to the cells described in 0042 of Ingber is different from the claimed labeling step.  
Applicant argues that Gao discloses testing MSCs osteogenesis under low shear stress in the absence or presence of osteogenic induction medium containing ascorbic acid, β-glycerol phosphate and dexamethasone and does not teach the current differentiation medium containing BMP-2 (Remarks pg. 14-15 bridging para.).  
Applicant argues that none of the secondary references, Halim, Lee, Frangioni, Fridley or Zhang remedy the deficiencies of Ingber and Gao (Remarks pg. 15 para. 2). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Ingber and Gao were not found to be persuasive as explained above.  
Applicant requests a rejoinder of all previously withdrawn claims (Remarks pg. 15 last para.).  It is noted that the Applicant requests that upon a finding of allowability of an elected product claim that any withdrawn process claims be considered for rejoinder if the withdrawn claims require all of the limitations of the allowed claims.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632